Acknowledgements
This communication is in response to applicant’s response filed on 08/24/2021.
Claims 1-8, 13-15, and 19-20 have been amended. 
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that the combination of Woelfer (US 20200118230) in view of Katz (US 20170221062) in further view of Garcia (US 20210049606) does not teach “(i) receiving a pre-chargeback retrieval request from an issuer computing device associated with an issuer of a payment card account, wherein the pre-chargeback retrieval request includes a transaction identifier identifying a disputed payment transaction, (ii) querying a historical transaction database using the transaction identifier to identify the transaction data associated with the disputed payment transaction, wherein the identified transaction data includes transaction link data; (iii) querying an insight database using the transaction link data to identify linked insight data; and (iv) in response to identifying the transaction data and the insight data, transmitting to the issuer a pre-chargeback record including the transaction 
Applicant argues dependent claims 2-7, 9-14, and 16-20 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the amendments made to claims 1, 8 and 15.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woelfer (US 20200118230) in view of Katz (US 20170221062) in further view of Stopic (US 20160034906).

Regarding Claims 1, 8, and 15, Woelfer teaches receive, via an insight communication channel other than the payment processing network (Paragraph 0065 teaches a data center is in communication with the processing server (i.e., insight data computing system) and, in some embodiments, a directory server; the data center includes a global merchant repository and may also include a resource provider database; the global merchant repository (GMR) may be stored at the processing server and the functionality of the data center may be performed by the processing server; the global merchant repository includes transaction information for transactions processed by a payment processing network (not shown) (i.e., communication channel is not the payment processing network)), an insight data message including insight data and transaction link data, wherein the insight data is collected by the merchant during the payment transaction and includes customer identification data, and wherein the transaction link data includes at least a portion of payment transaction data associated with the payment transaction (Paragraph 0098 teaches a resource provider server (i.e., merchant server) receives the transaction data request including the one or more transaction elements; the resource provider and link the insight data in the insight database to the transaction data by matching the transaction link data in the insight data message to the transaction data (Paragraphs 0099-0100 and 0057 teach the processing server may contact a data center which houses a global merchant repository if the processing server determines that the resource provider reports data to a GMR; in the response, the resource provider may provide a reference to a location (e.g., a reference to a database entry) within the GMR and the processing server may retrieve the transaction details from that location; the GMR may include additional data related to one or more resource providers which is obtained from a third-party entity (i.e., an entity unaffiliated with either the processing server or the resource provider); the GMR may include additional data received via authorization requests and/or responses submitted over a transaction processing network; transaction data received from the resource provider may be supplemented with additional data stored in the GMR (i.e., data is linked together)).
wherein the insight data includes device ID of the customer; and store the insight data in an insight database.
Katz from same or similar field of endeavor teaches wherein the insight data includes device ID of the customer (Paragraph 0021 and 0023 teach order information that may be provided by the order insights system to the issuer may include: Order Details, such as customer name, location of purchase, and ID of device used to initiate the purchase, image or voice recording and details of each individual item or service purchased); and store the insight data in an insight database (Paragraphs 0038, 0040, and 0049 teach a merchant has merchant information or transaction information which is transmitted to the advanced acquisition component of the order insights system; the advanced acquisition component receives the information and stores it in the order insights storage; in the process of producing the order insights response, the order insights system may request information from a merchant via the real time acquisition process, retrieve information from the order insights storage, or both).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Woelfer, which teaches generating a pre-chargeback record with both insight data and transaction data, to incorporate the teachings of Katz, which teaches the insight data includes a device ID of the customer; and the insight data is stored in an insight database.
There is motivation to combine Katz into Woelfer because an issuer may receive the information and make all or some of the information available via the 
However, the combination of Woelfer and Katz does not explicitly teach wherein the insight data is collected by the merchant during the payment transaction and includes at least one of a telephone number of the customer and an email address of the customer; receive a pre-chargeback retrieval request from an issuer computing device associated with an issuer of a payment card account, wherein the pre-chargeback retrieval request includes a transaction identifier identifying a disputed payment transaction; query the historical transaction database using the transaction identifier to identify the transaction data associated with the disputed payment transaction, wherein the identified transaction data includes the transaction link data; query the insight database using the transaction link data to identify the linked insight data; in response to identifying the transaction data and the insight data, generate the pre-chargeback record including the transaction data and the linked insight data; and transmit the pre-chargeback record to the issuer.
Stopic from same or similar field of endeavor teaches wherein the insight data is collected by the merchant during the payment transaction and includes at least one of a telephone number of the customer and an email address of the customer (Paragraphs 0069 and 0071 teach a merchant may provide, to the merchant integrated dispute resolution platform, additional details (e.g., e-mail address/account holder account ID) associated with the identified transaction in a real-time response (i.e., previously collected during the now disputed payment transaction)); receive a pre-chargeback retrieval request from an issuer computing device associated with an issuer of a payment card account, wherein the pre-chargeback retrieval request includes a transaction identifier identifying a disputed payment transaction (Paragraphs 0060, 0069, and 0077 teach upon receiving a transaction inquiry from the account holder at either a call center or through an online banking service, an issuer may send a transaction inquiry message (i.e., pre-chargeback retrieval request) to the merchant integrated dispute resolution platform and request transaction information to be provided to the issuer; the transaction information query the historical transaction database using the transaction identifier to identify the transaction data associated with the disputed payment transaction, wherein the identified transaction data includes the transaction link data (Paragraphs 0062-0063, 0069, 0073, and 0080 teach upon receiving the transaction inquiry message, the merchant integrated dispute resolution platform may analyze the message to determine a merchant identifier included in the message; the merchant integrated dispute resolution platform comprises a registered merchant database that stores the registered merchant information such as a merchant identifier, merchant name, address, merchant type, etc. associated with each registered merchant; the merchant integrated dispute resolution platform may send the purchase inquiry message to the merchant (i.e., or payment service provider, processor or aggregator) in real-time using an application programming interface; upon receipt of the inquiry, the merchant may query its databases or storage locations to locate the transaction and associated details); query the insight database using the transaction link data to identify the linked insight data (Paragraphs 0069 and 0071 teach the merchant may provide, to the merchant integrated dispute resolution platform, additional details (i.e., insight data) associated (i.e., linked) with the identified transaction in a real-time response; for example, for digital goods (digital media, apps, in-app purchases, etc.) the data elements may include e-mail address/account holder account ID (i.e., insight data), itemized receipt of purchase, in response to identifying the transaction data and the insight data, generate the pre-chargeback record including the transaction data and the linked insight data (Paragraphs 0066, 0076, and 0080 teach upon receipt of the purchase inquiry message formatted using the schema, the merchant may recognize the transaction data in pre-determined fields, such as the purchase information; the merchant may identify, in real-time, the specific transaction using the purchase information provided in the purchase inquiry message and provide, to the merchant integrated dispute resolution platform, additional details associated with the identified transaction in a real-time response; the merchant may format the real-time response using the schema specified by, or assigned to, the merchant; similarly, the formatting module of the merchant integrated dispute resolution platform may format (i.e., generate) the responses received from the merchant prior to forwarding the responses to the issuer as needed; the merchant integrated dispute resolution platform can format according to a schema (i.e., pre-chargeback record) published by the merchant integrated dispute resolution platform); and transmit the pre-chargeback record to the issuer (Paragraphs 0066, 0069, and 0080 teach the transaction details provided by the merchant may be forwarded to the issuer and/or the account holder by the merchant integrated dispute resolution platform using the online banking service or via the call center; for example, the transaction information provided by the merchant may be rendered within the online banking service and presented to the account holder).

There is motivation to combine Stopic into the combination of Woelfer and Katz because the base invention is improved because embodiments provide a system that enables real-time communication between the issuer and the merchant during a transaction dispute. The merchant integrated dispute resolution platform may provide a response to a transaction inquiry in about 10 seconds. The merchant integrated dispute resolution platform may provide a response to a transaction inquiry in about 10 seconds. This is a major improvement over current dispute 
Regarding Claim 1, Woelfer teaches an insight data computing system for generating a pre-chargeback record for a payment transaction between a customer and a merchant, wherein the payment transaction is authorized over a payment processing network based on transaction data submitted over the payment processing network, wherein the transaction data is stored by the payment processing network in a historical transaction database, the insight data computing system comprising an insight data interface (IDI) computing device (Paragraph 0035 teaches a “processing server” may be a server computer designed or programmed to process requests made by other entities; this may include requests such as a request for transaction information or a digital receipt; the processing server may provide an application programming interface (API) for processing requests (e.g., a first API may be used to receive transaction data requests from computing devices; the processing server can determine a resource provider server that provides receipt management services for one or more resource providers; the processing server can then use a second API to send a receipt information request to the resource provider server and can receive, in response, transaction data for the transaction associated with the one or more transaction elements; the processing server can generate one or  comprising: a memory device for storing data (Paragraph 0033 teaches a “memory” may be any suitable device or devices that can store electronic data; a suitable memory may comprise a non-transitory computer readable medium that stores instructions that can be executed by a processor to implement a desired method); and at least one processor communicatively coupled to the memory device, the at least one processor programmed (Paragraph 0036 teaches a “processor” may refer to any suitable data computation device or devices; a processor may comprise one or more microprocessors working together to accomplish a desired function).
Regarding Claim 8, Woelfer teaches a computer-implemented method for generating a pre-chargeback record for a payment transaction between a customer and a merchant using an insight data interface (IDI) computing device comprising at least one processor communicatively coupled to a memory device, wherein the payment transaction is authorized over a payment processing network based on transaction data submitted over the payment processing network, wherein the transaction data is stored by the payment processing network in a historical transaction database (Paragraphs 0090 and 0064 teach FIG. 7 shows a message flow diagram for providing additional transaction data to a user, according to at least some embodiments; the message flow diagram of FIG. 7 shows communication messages sent between various components which may include a user device, an authorization provider server, a processing server, a data center, 
Regarding Claim 15, Woelfer teaches at least one non-transitory computer-readable storage media that includes computer-executable instructions for generating a pre-chargeback record for a payment transaction between a customer and a merchant, wherein the payment transaction is authorized over a payment processing network based on transaction data submitted over the payment processing network, wherein the transaction data is stored by the payment processing network in a historical transaction database, wherein when PATENTexecuted by an insight data interface (IDI) computing device, the computer-executable instructions (Paragraph 0033 teaches a “memory” may be any suitable device or devices that can store electronic data; a suitable memory may comprise a non-transitory computer readable medium that stores instructions that can be executed by a processor to implement a desired method; examples of memories may comprise one or more memory chips, disk drives, etc.).

Regarding Claims 2, 9, and 16, the combination of Woelfer, Katz, and Stopic teaches all the limitations of claims 1, 8, and 15 above; and Woelfer further wherein the at least one processor is further programmed to: query a third-party records database for records that include the insight data (Paragraphs 0057 and 0074 teach the processing server may retrieve at least a portion of the requested transaction details from a separate data store; the resource provider may store transaction details within a data store such as a global merchant repository (GMR) (i.e., third-party records database); in the response sent at step S150, the resource provider may provide a reference to a location (e.g., a reference to a database entry) within the GMR and the processing server may retrieve the transaction details from that location; in some embodiments, the processing server may obtain a first portion of the requested transaction details from the resource provider and may obtain a second portion of the transaction details from the GMR); receive, in response to the query, augmented insight data (Paragraph 0057 teaches the GMR may include additional data related to one or more resource providers which is obtained from a third-party entity (i.e., an entity unaffiliated with either the processing server or the resource provider); the GMR may include additional data received via authorization requests and/or responses submitted over a transaction processing network; the query response module may be configured to interact with a GMR to obtain at least a portion of the transaction details; the query response module may be executed as part of a dispute resolution process; for example, the dispute resolution module may cause the query response module to be executed to obtain transaction data to be used in the dispute process); and update the insight data in the insight database to include the augmented insight data, wherein the generated pre-chargeback record includes the augmented insight data 

Regarding Claims 5 and 12, the combination of Woelfer, Katz, and Stopic teaches all the limitations of claims 1 and 8 above; and Woelfer further teaches wherein the at least one processor is configured to receive the insight data message via the insight communication channel by receiving an API call generated by a web page (Paragraphs 0035 and 0091 teaches the processing server may provide an application programming interface (API) for processing requests; for example, a first API may be used to receive transaction data requests from computing devices; the transaction data requests may include one or more transaction elements that the processing server can use to determine a resource provider involved in the transaction; for example, a user of the user device can browse a digital statement provided by the authorization provider server using a web browser; the user may click, tap on a link, or otherwise indicate an interest in seeing more information about a particular transaction using the user interface of the user device (e.g., pointing and clicking with a mouse or touching on a touch screen); the transaction selected by the user may be associated with a transaction identifier that uniquely identifies that particular transaction among the transactions within the user's statement, or within all transactions maintained by the authorization provider server).

Regarding Claims 6, 13, and 19, the combination of Woelfer, Katz, and Stopic teaches all the limitations of claims 1, 8, and 15 above; and Woelfer further further comprising a payment processing network server programmed to: receive, via the payment processing network, an authorization request message including the transaction data, the transaction data including an account identifier of a payment card account, a transaction amount, and a transaction time stamp (Paragraphs 0028 and 0065 teach an “authorization request message” may be an electronic message that requests authorization for a transaction; the authorization request message may include an issuer account identifier that may be associated with a payment device or payment account, and “transaction information,” such as any information associated with a current transaction, such as the transaction amount, resource provider identifier, resource provider location, etc., as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction; the global merchant repository includes transaction information for transactions processed by a payment processing network (not shown); the transaction information stored in the global merchant repository for each transaction can include a billing amount, a transaction amount, a transaction data, a transaction time, a resource provider identifier, an entry mode, and any other details that are included in an authorization request or authorization response message used for authorizing that particular transaction); transmit, via the payment processing network, the authorization request message to an issuer (Paragraph 0028 teaches an “authorization request message” may be an electronic message that requests authorization for a transaction; it is sent to a transaction processing computer and/or an issuer of a payment card to request authorization for a transaction);  PATENTreceive, from the issuer via the payment processing network in response to the authorization request message, an authorization response message authorizing the payment transaction (Paragraph 0029 teaches an “authorization response message” may be a message that responds to an authorization request; it may be an electronic message reply to an authorization request message generated by an issuing financial institution or a transaction processing computer; the authorization response message may include: Approval—transaction was approved; the authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message); store, in the historical transaction database, the transaction data (Paragraph 0030 teaches an “authorization provider” is an entity which can authorize or approve transactions; an authorization provider may typically refer to a bank that maintains an account for a user and is capable of authorizing transactions such as payment transactions, for example the purchase of goods or services; an authorization provider may provide a statement of the account to the user listing the transactions on the account (i.e., historical transaction database); an authorization provider may enable a user to select a transaction on their statement to see a detailed digital receipt).
However, the combination does not explicitly teach receive, from the issuer subsequent to authorization of the payment transaction, the pre-chargeback retrieval request identifying the payment transaction; and transmit, to the issuer in response to the pre-chargeback retrieval request, the pre-chargeback record for the payment transaction.
receive, from the issuer subsequent to authorization of the payment transaction, the pre-chargeback retrieval request identifying the payment transaction (Paragraphs 0060, 0069, and 0077 teach upon receiving a transaction inquiry from the account holder at either a call center or through an online banking service, an issuer may send a transaction inquiry message (i.e., pre-chargeback retrieval request) to the merchant integrated dispute resolution platform and request transaction information to be provided to the issuer; the transaction information request message may include account holder provided information about the transaction (e.g., a merchant identifier, a time and place of the transaction, an amount of the transaction, an identifier of the account holder, etc.)); and transmit, to the issuer in response to the pre-chargeback retrieval request, the pre-chargeback record for the payment transaction (Paragraphs 0066, 0069, and 0080 teach the transaction details provided by the merchant may be forwarded to the issuer and/or the account holder by the merchant integrated dispute resolution platform using the online banking service or via the call center; for example, the transaction information provided by the merchant may be rendered within the online banking service and presented to the account holder).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Woelfer, Katz, and Stopic, which teaches generating a pre-chargeback record after storing insight data in the insight database and transaction data in a historical transaction database, to incorporate the further teachings of Stopic to receive, from the issuer subsequent to authorization of the 
There is motivation to further combine Stopic into the combination of Woelfer, Katz, and Stopic because of the same reasons listed above for claims 1, 8, and 15.

Regarding Claims 7, 14, and 20, the combination of Woelfer, Katz, and Stopic teaches all the limitations of claims 6, 13, and 19 above; however the combination does not explicitly teach wherein the payment processing network is further programmed to receive, from the issuer via the payment processing network subsequent to the issuer reviewing the pre-chargeback record, a chargeback for the payment transaction.
Stopic further teaches wherein the payment processing network is further programmed to receive, from the issuer via the payment processing network subsequent to the issuer reviewing the pre-chargeback record, a chargeback for the payment transaction (Paragraphs 0013 and 0083 teach after receiving the real-time response from the merchant, the merchant integrated dispute resolution platform may receive a real-time notification from the issuer indicating account holder intends to dispute the transaction; specifically, upon receiving the merchant response at step 414, the account holder may wish to dispute the transaction; at step 420, the account holder may notify the issuer of their intent to dispute the transaction; at step 422, the issuer may forward the dispute intent notification to the merchant integrated dispute resolution platform; 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Woelfer, Katz, and Stopic, which teaches generating a pre-chargeback record after storing insight data in the insight database and transaction data in a historical transaction database, to incorporate the further teachings of Stopic for the payment processing network to be further programmed to receive, from the issuer via the payment processing network subsequent to the issuer reviewing the pre-chargeback record, a chargeback for the payment transaction.
There is motivation to further combine Stopic into the combination of Woelfer, Katz, and Stopic because all communications illustrated in FIGS. 5 and 6 between the account holder, the issuer, the merchant integrated dispute resolution platform and the merchant (starting with the transaction inquiry at step 404 and ending with the merchant response being provided to the account holder at step 430) may occur in a single communication session. This may be referred as a sessionless communication or a sessionless call. According to some embodiments, the account holder may receive a response to his/her transaction inquiry in about 10 seconds after the account holder contacts the issuer to inquire about the transaction (Stopic Paragraph 0084).

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Woelfer (US 20200118230) in view of Katz (US 20170221062) in 

Regarding Claims 3, 10, and 17, the combination of Woelfer, Katz, and Stopic teaches all the limitations of claims 2, 9, and 16 above; and Woelfer further teaches wherein the augmented insight data includes location data of a mobile computing device associated with the telephone number during the payment transaction (Paragraphs 0072 and 0089 teach the processing server may receive additional data from a user device associated with the user whose transaction is being disputed. That additional data may also be used by the dispute resolution module; for example, the processing server may receive location data obtained by a user's user device and may compare that location information to information indicating where the transaction took place to verify a location of the transaction; FIG. 6 shows user interfaces on a user device for a digital statement providing digital receipts, according to an embodiment of the invention; the digital receipt includes the resource provider's name, street address, phone number, the date, the time of the transaction, and the transaction amount; the second user interface also includes a map that shows the street location of the resource provider; the map is advantageous because even if the resource provider is not capable of providing digital receipts including item information and prices, a map may still be helpful in jogging a user's memory while checking their account statement).
However, the combination does not explicitly teach wherein the insight data is the telephone number of the customer.
wherein the insight data is the telephone number of the customer (Paragraph 0025 teaches the customer order database stores information about the customer together with information about the current order the customer is placing/has recently placed; for example the customer order database may store information including the phone number of the customer etc.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Woelfer, Katz, and Stopic, which teaches generating a pre-chargeback record after storing insight data in the insight database, to incorporate the teachings of Garcia for the insight data to specifically be the telephone number of the customer.
There is motivation to combine Garcia into the combination of Woelfer, Katz, and Stopic because the base invention is improved because the customer is provided personal contact information to determine whether or not a transaction is fraudulent. For example, the customer (or authorizing bank) when viewing the pre-chargeback record will see the telephone address or email address associated with the payment transaction. If the customer does not recognize the telephone number or email address, the customer will have additional information for the authorizing bank to bolster the customer’s assertion that the payment transaction was fraudulent when requesting a chargeback.

Regarding Claims 4, 11, and 18, the combination of Woelfer, Katz, and Stopic teaches all the limitations of claims 2, 9, and 16 above; however the wherein the insight data is the email address of the customer, and wherein the augmented insight data includes data as to whether the email address is valid.
Garcia from same or similar field of endeavor teaches wherein the insight data is the email address of the customer, and wherein the augmented insight data includes data as to whether the email address is valid (Paragraphs 0049 and 0063 teach the at least one of the following may be trained into the model by the training unit and/or used by the calculating unit to calculate a probability that an order is fraudulent: whether the email address of the customer appears to be invalid).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Woelfer, Katz, and Stopic, which teaches generating a pre-chargeback record after storing insight data in the insight database, to incorporate the teachings of Garcia for the insight data to specifically be the email address of the customer and to check whether the email address is valid.
There is motivation to combine Garcia into the combination of Woelfer, Katz, and Stopic because of the same reasons listed above for claims 3, 10, and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chaffin et al. (US 20160300214) teaches a transaction dispute resolution system that uses a liability model for resolving disputes. Disputed claims may be 
Dimmick (US 20160148212) teaches a method for enabling transaction reversal processes without utilizing sensitive information. Instead of being identified by sensitive information, the transaction associated with a reversal can be identified by a transaction identifier that is generated by a resource provider.
Mathur et al. (US 20200273039) teaches systems and methods for automated fraud-type identification and decisioning are disclosed. In one embodiment, a method may include: (1) receiving, from a fraud detection system, an identification of a fraudulent transaction with a merchant; (2) determining that the fraudulent transaction was conducted using a digital wallet; (3) determining that the fraudulent transaction is associated with a linked merchant account; (4) retrieving a transaction history with the merchant and determining that the fraudulent transaction is a result of merchant account take over by: (a) determining that the transaction history only includes valid transactions with the merchant prior to the fraudulent transaction; (b) determining that the transaction history includes only valid digital wallet transactions with the merchant prior to the fraudulent transaction; and (c) determining that the transaction history includes a digital wallet transaction with the linked merchant account.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685